PER CURIAM:
Defendant appeals from a conviction of second degree murder, a first degree felony under Utah Code Ann. § 76-5-203 (1978). We affirm.
The 38-year-old defendant was charged with the stabbing death of a 16-year-old boy. At trial, defendant claimed that he acted in self-defense and that he was justified in the use of deadly force. A jury of his peers convicted him as charged.
In reviewing a defendant’s conviction, we do not substitute our judgment for that of the jury. State v. Booker, 709 P.2d 342, 345 (Utah 1985). It is the exclusive function of the jury to weigh the evidence and to determine the credibility of the witnesses. Id.
This Court has undertaken an independent review of the voluminous trial record. Defendant’s relatives and friends related the incident that resulted in the death of the boy in a different light than the independent witnesses who testified for the State. Defendant took the stand and testified that he acted in self-defense. His testimony contradicted that of numerous witnesses for the State. Contradictory testimony, without more, is not grounds for reversal. State v. Buel, 700 P.2d 701 (Utah 1985); accord State v. Loe, 732 P.2d 115 (Utah 1987). When there is any evidence, including reasonable inferences that can be drawn from it, from which findings of all the requisite elements of the crime can be reasonably made, our inquiry stops and we sustain the verdict. State v. Booker, 709 P.2d at 345; State v. McClain, 706 P.2d 603, 605 (Utah 1985); State v. McCardell, 652 P.2d 942 (Utah 1982).
Without reciting the facts in this case, this Court holds that there was sufficient evidence from which the jury could have found beyond a reasonable doubt that defendant committed the crime with which he was charged.
Affirmed.